Gest, J.,
dissenting. — I regret that I feel obliged to dissent from the opinion of the majority of the court. The question is admitted by the auditing judge to be difficult of solution, and it would be a tedious task to discuss all the numerous decisions on the subject, and perhaps impossible to harmonize them. But in my opinion the case is practically ruled by Baizley’s Estate, 7 D. & C. 1, where this court unanimously decreed a stirpital distribution.
In the present case, the language is “to pay over and divide the corpus or principal thereof in equal shares to and among the children of my daughter, *7Eleanor D. Wallace, then living, and the children of my brother, David Benson, then living, and the then surviving issue of a child of either of them then deceased, such issue taking their deceased ancestors’ share by representation.” Eleanor had two children, and David had eight.
In Baizley’s Estate, 7 D. & C. 1, the language is to pay the income “in equal shares unto the lawful child or children of her, the said Helen, and the lawful child or children of Rudolph, surviving, and the lawful issue of such of their lawful child or children as may be then deceased.”
Rudolph was a son of the testatrix, and he had one child; Helen was a daughter-in-law, and had four children; and this court decreed a stirpital division.
The only difference in the two wills is that in the present case the words “to and among” are used, while in Baizley’s Estate the word “among” is not used. Now it must be conceded that the authorities hold with practical unanimity, where the beneficiaries are specifically distinguished by reference to their parents, that the distribution should be per stirpes, and while grammatically “between” is properly used in reference to two persons or classes and “among” is properly used where more than two persons or classes are intended, yet it seems to me that the distinction based thereon by the majority of the court is very narrow. Nor is it appropriate, for it is very clear that the preposition “to”, as used here, is applicable to both classes of beneficiaries, and the word “among”, joined thereto by the word “and”, is equally applicable to both classes, and therefore the distribution is “to” each class, and “among” the members thereof. In my opinion, these words apply to both classes, and the testatrix intended to direct a distribution of one half of the estate “to and among” the children of Eleanor, and of one 'half of the estate “to and among” the children of David.
I would therefore sustain the exceptions, and I dissent from the opinion of the majority of the court.